Citation Nr: 1530900	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability to include on a direct basis, as due to Gulf War syndrome, or secondary to posttraumatic stress disorder (PTSD) with associated alcohol abuse.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from February 1980 to February 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This issue has previously been before the Board.  In relevant part, in April 2013 the Board denied the issue of entitlement to service connection for a gastrointestinal disability on a direct basis.  The Veteran then timely appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2014 Joint Motion for Remand (JMR), the Court vacated this decision and remanded this issue for further development.  

Additionally, in the April 2013 decision the Board also remanded the issue of entitlement to service connection on a secondary basis due to alcohol abuse associated with service-connected PTSD.  Specifically, the Board requested the AOJ to develop the Veteran's claim for service connection for alcohol abuse as secondary to service connected PTSD.  This issue was again remanded in November 2013 because the requested development was not completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

To simplify matters, the Board has combined all theories into one claim, although the evidentiary development as to the secondary theory was completed on remand.  The RO did, on remand, determine that the alcohol abuse was secondary to PTSD.  

The issue was remanded in October 2014 for further development.  

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

Further development is still necessary prior to a final decision in this claim.  

In October 2014, this claim was remanded to obtain an opinion as to the etiology of the Veteran's claimed gastrointestinal disorder, considering his complaints made in service, on a direct basis, as a result of Gulf War syndrome, and as secondary to PTSD with alcohol abuse.  The claims file was returned to the June 2011 and September 2011 VA examiner to provide these opinions if he was able.  Unfortunately, his opinions are not clear in this regard.  

In December 2014, the claim was returned to the June 2011 and September 2011 VA examiner for a medical opinion.  The examiner stated that the Veteran has GERD and a hiatal hernia and indicated, in pertinent part, that it was less likely as not that the condition was due to or a result of the Veteran's service-connected condition.  His rationale was to "see prior opinions which did not need any change."  However, the examiner did not address the portion of the remand which asked that the examiner determine if the Veteran's current gastrointestinal symptomatology is attributable to a functional gastrointestinal disorder, that is characterized by chronic or recurrent symptoms that are unexplained by any structure, endoscopic, laboratory, or other objective signs of injury or disease, excluding structural gastrointestinal diseases.  Stegall v. West, 11 Vet. App. 268 (1998).  (It is important to note that the Veteran has also been found to have a prominent vessel in the proximal mid vessel of the esophagus as shown by an EGD in July 2014, and has been previously diagnosed with an esophageal ulcer and deep esophageal erosion by December 2001 barium swallow study.)  The August 2014 JMR further determined that an examination in accordance with the VA Gulf War Guidelines should be provided.  See 38 C.F.R. § 3.317.  This was not done.  Since this examination report did not respond to all of the action requested in the Board's previous remand, remand for additional evidentiary development is once again required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence related to the Veteran's gastrointestinal disorder from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  In accordance with VA Gulf War Guidelines (see 38 C.F.R. § 3.317), the Veteran should be provided a VA gastrointestinal (GI) specialty examination by an examiner who has not previously examined the Veteran.  All indicated studies should be performed.  A copy of this remand should be made available to the examiner and such review should be noted in the report.  The claims file, must be reviewed prior to the examination and must be annotated as reviewed. 

Consistent with the factual and medical history of the Veteran's gastrointestinal disability, the examiner should provide an opinion as to the following questions:

(a) Specifically identify each of the Veteran's gastrointestinal disabilities, including, if appropriate, his diagnosed gastroesophageal reflux disease.

(b) For each identified gastrointestinal disability, is it at least as likely as not (50 percent or greater) that the Veteran's disability began during, or was otherwise caused during, his active service?  

(c) Is any of the Veteran's current gastrointestinal symptomatology attributable to a functional gastrointestinal disorder, that is characterized by chronic or recurrent symptoms that are unexplained by any structure, endoscopic, laboratory, or other objective signs of injury or disease, excluding structural gastrointestinal diseases? If so, specifically identify the symptoms attributable to a functional gastrointestinal disorder.  

(d) For each identified gastrointestinal disability, the examiner should opine is it at least as likely as not (50 percent or greater) the Veteran's GI disability is due to or aggravated by the Veteran's service-connected PTSD with alcohol abuse.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the disorder (i.e. a baseline) before the onset of the aggravation. 

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Thereafter, the AOJ should readjudicate the claim on appeal.  If the decision is adverse the Veteran, she and her representative should be provided a supplemental statement of the case and provided the opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




